The opinion of the court was announced by —
Weight, Ch. J.
The only question in this case is, whether defendant, in the contract forming the basis of the action, is personally liable, or whether he contracted for “The Iowa Railroad Contracting Company.” Por the law applicable, we refer to Wheelocky. Winslow, 15 Iowa, 464, and cases there cited. The contract is signed “ John .J. Blair, Pres. Iowa Railroad Contracting Company.” There is nothing to show, however, that this “ company ” had any corporate existence, or that it was, as a partnership or otherwise, capable of thus contracting. Until this ability is shown, we are of the opinion, without more than appears in the pleadings now before us, that defendant would be personally liable, and that this demurrer, therefore, should have been overruled. Reversed.